Title: From George Washington to Abraham Skinner, 12 April 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir, 
                            Head Quarters New WIndsor April 12th 81
                        
                        I have examined your report of the 10th of March with the papers accompanying it. I do not see with what
                            propriety the enemy could reject your proposition contained in No. 3 or can postpone the exchange of General Burgoigne on
                            their own principles; two thirds of the Convention officers being now exchanged or nearly so, which was all along made by
                            them a condition to the exchange of General Burgoigne. We must adhere to our propositions and proceed no further ’till his
                            exchange is admitted. It cannot with propriety be connected with any disputable matter; and the affair of the cedars being
                            already determined by Congress cannot be brought into question by me. If the Enemy do not accept your proposition
                            respecting General Burgoigne, you are to demand explicitly of them a number of privates equal to those they are in debt
                            for to us, agreeable to the account settled between you and their Commissary. If they have not privates in their hands
                            here, they have them to the Southward which, being under Sir Henry Clintons command ought equally to be applied to the
                            payment of the debt. I am Sir Yr most Obed. servt.
                    